DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, it is unclear whether “an air purifier” includes the filtration system of independent claim 1, or whether it is a separate air purifier. 

Claim Objections
Claim 1 is objected to because of the following informalities:  the new limitation should read “after a set time has been reached”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin USPA 2007/0105494 A1.
Regarding claim 1, Lin discloses a filtration system for removing a target gas from a gas to be filtered in a space, the filtration system comprising: a sensor arrangement, which comprises a gas sensor for sensing a concentration of the target gas in the space (paragraph 33: gas sensor 25 is a VOC sensor); a filter for filtering the target gas from the air (filter 7), wherein the filter comprises an absorption filter or an adsorption filter (paragraph 34); and a control system which comprises a ventilation system for controllably driving air through the filter (control system 37 drives the blower 3), wherein the control system is adapted to implement different modes of operation of the filtration system (paragraph 42: relay board 41 changes the speed of the blower in response to the signals coming from the sensors), wherein the control system is adapted, based on current sensor arrangement signals (paragraph 33: comparison of  signals from two sensors 25 and 31), previous sensor arrangement signals and previous modes of operation (paragraph 55: where the data coming from the upstream gas sensor is integrated over time and is collected while the hood is being operated), to: determine a degree of filter loading with the target gas (paragraph 41: calculation of filter efficiency); and select a mode of operation, from the different modes of operation, based on the degree of filter loading and the current sensor arrangement signals (paragraph 42: relay board 41 changes the speed of the blower based on the signals from the sensors), wherein the selection of the mode of operation is changed after a set time has reached (paragraph 55: “This concentration can be integrated over time to determine when a filter has been exposed to an amount of chemical vapor that is close to its saturation point. This way, the user will have a method to predict when the filter needs to be changed, and may even change the filter in advance of the alarm sounding.” Changing the filter after a predicted time, whether before or after the alarm, is deemed to be a change in the mode of operation) wherein: the control system is adapted to determine from the degree of filter loading with the target gas and the current sensor arrangement signals when filter absorption or adsorption is taking place and when filter desorption is taking place (paragraphs 16: “maximum capacity” happens in adsorption and can also lead to desorption; paragraph 33: “filter efficiency” is based on filter loading; paragraph 40: “filter capacity remaining”; also paragraphs 51-54 describe that filter loading calculation happens during adsorption and desorption). 
Regarding claim 3, Lin discloses that the control system is further adapted to determine from the degree of filter loading with the target gas and the current sensor arrangement signals a rate of absorption, adsorption, or desorption (paragraphs 51-54: efficiency). 
Regarding claim 7, Lin discloses that the filter is a part of an air purifier, and the control system is adapted to switch off the air purifier when it is determined that the concentration of the target gas is above a threshold and the filter is operating in a desorption regime (paragraph 54: changing of the filter implies that the air purifier is turned off). 
Regarding claim 8, Lin discloses that the control system is further adapted to provide an output (Abstract) which indicates when additional ventilation of the space with outdoor air is desirable. It is noted that “which indicates when additional ventilation of the space with outdoor air is desirable” is a functional limitation. The alarm signal of Lin could be used to indicate when additional ventilation of the space with outdoor air is desirable; therefore, the limitation is met. 
Regarding claim 9, Lin discloses that the gas sensor comprises a formaldehyde sensor (paragraph 14: the gas sensor measures the concentration of gases and therefore is capable of measuring the concentration of formaldehyde), and wherein the filter comprises an absorption formaldehyde filter (paragraph 38). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lin USPA 2007/0105494 A1 in view of Yan USPA 2004/0076568 A1.
Lin is relied upon as above.
Regarding claim 4, Lin does not explicitly disclose that the control system further comprises a heater for heating the filter. Yan discloses the use of a heater to control the temperature of such a filter in order to regenerate the filter (see Yan paragraphs 16 and 36). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify Lin to include a heater, as taught by Yan, in order to allow regeneration of the filter. 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lin USPA 2007/0105494 A1 in view of Youdell USPA 2004/0166037 A1.
Lin is relied upon as above.
Regarding claims 5 and 6, Lin does not explicitly disclose that the filter further comprises a catalyst filter, wherein the catalyst filter comprises a photo-catalytic filter, and wherein the control system further comprises a light source for illuminating the photo-catalytic filter. Youdell discloses the use of such a photo-catalytic filter with a light source for illuminating the filter in order to capture and destroy certain contaminants in a gas flow (see Youdell: Abstract; paragraph 7; claim 1). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify Lin to include a photo-catalytic filter with a light source for illuminating the filter, as taught by Youdell, in order to capture and destroy certain contaminants in a gas flow. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lin USPA 2007/0105494 A1 in view of McCarthy USPA 2015/0160663 A1.
Lin is relied upon as above.
Regarding claim 16, Lin does not explicitly disclose that the control system is further adapted to switch off an air purifier automatically if no response is received from a user in a predefined period of time. However, the concept of turning off a device automatically if no response is received from a user after a user notification is sent is generally known in the art. McCarthy teaches a leak detection device that sends a notification to a user in response to a leak being detected. If no response is received from the user after a predefined period of time, the water supply is automatically shut-off (see McCarthy paragraph 129). It would have been obvious to one having ordinary skill in the art to modify Lin so that the control system is further adapted to switch off an air purifier automatically if no response is received from a user in a predefined period of time, as generally taught by McCarthy, for the purpose of preventing damage to the air purifier if no user is present to turn it off manually. 


Response to Arguments
Applicant's arguments filed 06/13/2022 have been fully considered but they are not persuasive.
Applicant argues that Lin fails to disclose that the selection of the mode of operation is changed after a set time has been reached.  However, paragraph 55 of Lin recites “This concentration can be integrated over time to determine when a filter has been exposed to an amount of chemical vapor that is close to its saturation point. This way, the user will have a method to predict when the filter needs to be changed, and may even change the filter in advance of the alarm sounding.” Changing the filter after a predicted time, whether before or after the alarm, is deemed to be a change in the mode of operation; therefore, the limitation is anticipated. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776